DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        TONY MOORE HICKMAN,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-3235

                            [January 23, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2016-CF-
005607-AXXX-MB.

  Carey Haughwout, Public Defender, and Logan T. Mohs, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Paul Patti III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Appellant appeals the revocation of his probation raising multiple
issues on appeal. We affirm all issues. However, we remand with
instructions for the trial court to correct the written revocation order to
conform to the trial court’s oral pronouncement, which found two grounds
for revocation: felon in possession of a firearm and felon in possession of
ammunition. See Walker v. State, 243 So. 3d 1013 (Fla. 4th DCA 2018).
We also remand with instructions for the trial court to enter a corrected
written order, consistent with the trial court’s oral pronouncement, finding
that appellant poses a danger to the community. See Arnone v. State, 204
So. 3d 556, 557 (Fla. 4th DCA 2016).

   Affirmed and remanded with instructions.

GROSS, LEVINE and FORST, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2